Citation Nr: 1601802	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-34 276 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pharyngeal tear (claimed as cut esophagus).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March to May 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the New Orleans, Louisiana RO.  In October 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period to allow for the submission of additional evidence; no such evidence was received.  The Veteran's representative stated at the hearing that the Board should proceed with the claims if no additional evidence was received.

The issues of entitlement under 38 U.S.C.A. § 1151 for pharyngeal tear and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the Veteran's eye disability of color vision deficiency was incurred in service; however, no other eye disability was manifested in the Veteran's service or is shown to be related to his service.

2.  Tinnitus was not manifested in the Veteran's service and is not shown to be related to his service.

3.  Migraine headaches were not manifested in the Veteran's service and are not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection for an eye disability of color vision deficiency is warranted; no other eye disability was incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Tinnitus was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  A migraine headache disability was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in June 2012, with February 2013 and July 2013 addendum opinions, which the Board finds to be (cumulatively) adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities on appeal and provide the necessary information to adjudicate the claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims. 

Regarding eye disability of color vision deficiency, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on that matter, since any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Eye disability

The Veteran contends that he has a current eye disability of color vision deficiency that was manifested in service due to mercury ingestion.

The Veteran's STRs show that while he was being treated for bilateral lower lobe pneumonia in April 1974, he bit a thermometer and possibly swallowed mercury; he was given ipecac with good results.  On February 1974 service enlistment examination, his red and green color vision was normal, his field of vision was normal, and distance vision was 20/20.  No service separation examination is available for review.

On August 2010 treatment, the Veteran's mercury blood level was tested and found to be within normal limits.

On June 2012 VA examination, the diagnoses included ptosis of both eyes, mild cataracts in both eyes, suspected glaucoma based on cup/disc ratio, convergence insufficiency and color vision deficiency.  The Veteran reported that he chewed a thermometer when he had pneumonia during basic training, and his color vision has been abnormal since that incident.  He reported that his vision had been bad for a long time; his vision is blurry and he therefore does not drive much.  He complained of frequent headaches that get worse when he uses his eyes a lot.  The examiner opined that the Veteran has a diagnosed residual of mercury ingestion which is at least as likely as not (50% or greater probability) related to the possible swallowing of mercury during military service, and the residual that is more likely as not (50% or greater probability) related to the possible swallowing of mercury during military service is color vision deficiency.  The examiner explained that while the Veteran's red and green color vision was found to be normal on testing in service in February 1974, the color vision testing on the current examination (although somewhat inconsistent) revealed red-green abnormality.  The examiner noted the Veteran's report that he had trouble with color vision after the incident in service.  The examiner further opined that the Veteran's blurred vision and diminished peripheral vision are less likely as not (less than 50% probability) related to the possible swallowing of mercury during military service; the examiner noted that while the Veteran possibly swallowed a small amount of elemental mercury when the thermometer broke in his mouth, typically almost no mercury is absorbed under these circumstances.  The examiner cited medical literature that elemental mercury is a liquid and gives off mercury vapor at room temperature; the vapor can be inhaled into the lungs and passed into the blood stream, and elemental mercury can also pass through the skin and into the blood stream.  However, if swallowed, this form of mercury is not absorbed out of the stomach and usually passes out of the body without harm.  The examiner opined that the Veteran's visual acuity is more likely than not related to his mild cataracts, and his mild visual field constriction is more likely than not related to his ptosis; the examiner opined that the other diagnoses (ptosis, cataracts, glaucoma suspect, and convergence insufficiency) are also less likely as not (less than 50% probability) related to the possible swallowing of mercury during military service, because swallowing a small amount of elemental mercury is not likely to cause toxicity, and these conditions are not those typically caused by mercury toxicity.

At the Board hearing, the Veteran testified that he became ill with double pneumonia during basic training and was hospitalized.  He testified that a nurse put a thermometer in his mouth and left the room for a while and he chewed on the thermometer, ingesting the mercury inside it.  He testified that his stomach was pumped and he was soon discharged from service, but he has been having problems since that time.  He testified that about six months after his separation from service, he began having difficulty with reading due to blurred vision. He testified that he sought treatment from non-VA providers and emergency rooms prior to seeking VA treatment in 2009 or 2010; he testified that the non-VA treatment records are unavailable.  He testified that he has been prescribed Prednisone and antibiotic eye drops by VA.

It is not in dispute that the Veteran has a current eye disability of color vision deficiency.  Furthermore, it is not in dispute that during his active duty service he bit a thermometer and possibly ingested mercury.  Finally, competent medical evidence relates his current color vision deficiency to events in service; the VA examiner opined that the Veteran has a diagnosed residual of mercury ingestion which is at least as likely as not (50% or greater probability) related to the possible swallowing of mercury during military service, and the residual that is more likely as not (50% or greater probability) related to the possible swallowing of mercury during military service is color vision deficiency.  The examiner explained that while the Veteran's red and green color vision was found to be normal on testing in service in February 1974, the color vision testing on the current examination (although somewhat inconsistent) revealed red-green abnormality.  The examiner noted the Veteran's report that he had trouble with color vision after the incident in service.  The Board notes that the examiner opined that the other eye disabilities diagnosed are not related to the possible swallowing of mercury during military service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a current eye disability of color vision deficiency that began in service and has persisted since.  The requirements for establishing service connection are met; service connection for an eye disability of color vision deficiency is warranted.  

With respect to any other eye disability, including ptosis of both eyes, mild cataracts in both eyes, suspected glaucoma based on cup/disc ratio, and convergence insufficiency, the preponderance of the evidence is against finding any other eye disability is related to service, to include mercury ingestion therein.  

The opinion of the VA examiner that the Veteran's blurred vision and diminished peripheral vision, ptosis, cataracts, glaucoma suspect, and convergence insufficiency are all less likely as not related to the possible swallowing of mercury during military service is probative and persuasive evidence.  The examiner provided an adequate rationale, including citing medical literature and providing alternate etiologies for the eye conditions.  The examiner opined that the Veteran's visual acuity is more likely than not related to his mild cataracts, and his mild visual field constriction is more likely than not related to his ptosis.  The examiner explained that because swallowing a small amount of elemental mercury is not likely to cause toxicity, ptosis, cataracts, glaucoma suspect, and convergence insufficiency are not those typically caused by mercury toxicity.

Tinnitus

The Veteran contends that he has a current chronic disability of tinnitus that was incurred due to possible ingestion of mercury in service.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  VA treatment records include minimal complaints of tinnitus with no opinions offered regarding etiology.

On June 2012 VA examination, the Veteran reported having recurrent tinnitus for several years.  The examiner opined that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner noted that the STRs document mercury ingestion and that the Veteran denied any noise exposure during his time in the service.  The examiner noted that the medical literature states mercury ingestion can cause hearing loss; however, based on an audiology exam associated with a January 2011 rating decision when hearing was within normal limits and the fact that there is no other evidence of hearing loss, the examiner opined that it is not at least as likely as not (50/50 probability) that the Veteran's hearing loss and tinnitus is related to his military service or mercury ingestion.

In a February 2013 addendum opinion, the VA examiner reviewed the claims file and cited the 2011 audio examination that appears to be associated with the January 2011 rating decision, noting that the Veteran's hearing was found to be within normal limits at all frequencies, and that the rating decision denied service connection for bilateral hearing loss based on a finding that there is no evidence the Veteran currently has a hearing loss for VA purposes.  Based on this information, the examiner supported her previous opinion.

In an August 2013 opinion, a reviewing VA examiner opined that a review of mercury ingestion side effects does not include hearing loss, and mercury ingestion is less likely than not the cause of the Veteran's hearing loss.

At the Board hearing, the Veteran testified that he was exposed to loud noises during basic training, especially on the rifle range, although he could not recall if he was given hearing protection.  He testified that he first noticed ringing in his ears in about 1999.

In this case, because the Veteran did not have 90 days of active service, service connection for chronic disabilities on a presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 is not applicable.  Therefore, service connection for tinnitus can only be established by showing in-service incurrence or aggravation or that the post-service diagnosis is related to service.

The weight of the evidence is against a finding that tinnitus manifested in service, or that the Veteran's current tinnitus is related to service.  Service treatment records do not show complaint, treatment, or diagnosis with respect to tinnitus, and the Veteran testified that he did not notice ringing in his ears until about 1999, or 25 years after service.  

The 2012 and 2013 VA examiners opined that the Veteran's tinnitus is at least as likely as not (50% probability or greater) a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss, and his hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The 2012 examiner noted that the STRs document mercury ingestion and that the Veteran denied any noise exposure during his time in the service, and opined that it is not at least as likely as not (50/50 probability) that the Veteran's tinnitus is related to his military service or mercury ingestion.  The August 2013 reviewing VA examiner opined that a review of mercury ingestion side effects does not include hearing loss, and mercury ingestion is less likely than not the cause of the Veteran's hearing loss.  Thus, the preponderance of the evidence is against a finding of tinnitus in service or that a current tinnitus disability is related to service, to include as the result of possible mercury ingestion.  

The Board finds the June 2012 VA examination and the 2013 addendum opinions to be entitled to great probative weight, as they (cumulatively) took into account a thorough review of the Veteran's assertions, his claims file, and his medical history.  The examiners' opinions also include historically accurate explanations of rationale that cite to factual data.  Further, the examiners clearly reviewed all the evidence of record, including the Veteran's contentions.  

Regarding the Veteran's own opinion that he has tinnitus that is due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as tinnitus falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, and the claim must be denied.

Migraine headaches

The Veteran contends that he has a current disability of migraine headaches that was incurred due to possible ingestion of mercury in service.  

The Veteran's STRs show that he was treated for bilateral lower lobe pneumonia in April 1974; he was treated for headaches associated with the pneumonia.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis of migraine headaches.

VA treatment records include minimal complaints of headaches with no opinions offered regarding etiology.

On June 2012 VA examination, the Veteran reported that he started having headaches soon after he was discharged from service in 1974.  He reported that the intensity depends on the weather but he has a mild headache all the time, and the headaches cause insomnia.  The examiner noted the Veteran's history of being treated for pneumonia in service and ingesting mercury after biting a thermometer.  The examiner searched the medical literature for mercury ingestion and headaches and found only that breathing the vapors can cause headaches.  The examiner opined that the Veteran's headaches may be due to stress and anxiety.

In a July 2013 addendum opinion, the VA examiner opined that the Veteran's headaches are less likely than not caused by mercury poisoning from the thermometer he bit during service.  For rationale, the examiner stated that a medical literature search only revealed the possibility of headaches from breathing mercury vapors.

At the Board hearing, the Veteran testified that he did not have headaches or migraines prior to service.  He testified that he began having migraines a few months after his discharge from service and sought emergency room treatment about once a month, at various hospitals in Baton Rouge.  He testified that he currently has migraines frequently, with incapacitating headaches about twice per month, and he takes prescribed medication.

The weight of the evidence is against a finding that migraine headaches manifested in service, or that the Veteran's current migraine headaches are related to service.  Service treatment records do not show complaint, treatment, or diagnosis with respect to migraine headaches, and the Veteran testified that he began having migraines a few months after his separation from service.  

The 2012 VA examiner searched the medical literature for mercury ingestion and headaches and found only that breathing the vapors can cause headaches.  The examiner opined that the Veteran's headaches may be due to stress and anxiety.  In an addendum opinion, the VA examiner opined that the Veteran's headaches are less likely than not caused by mercury poisoning from the thermometer he bit during service, as a medical literature search only revealed the possibility of headaches from breathing mercury vapors.  Thus, the preponderance of the evidence is against a finding of migraine headaches in service or that a current migraine disability is related to service, to include as the result of possible mercury ingestion.  

The Board finds the June 2012 VA examination and the 2013 addendum opinion to be entitled to great probative weight, as they (cumulatively) took into account a thorough review of the Veteran's assertions, his claims file, and his medical history.  The examiner's opinions also include historically accurate explanations of rationale that cite to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

Regarding the Veteran's own opinion that he has migraines that are due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as tinnitus falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for migraine headaches, and the claim must be denied.


ORDER

Service connection for an eye disability of color vision deficiency is granted; service connection for any other eye disability is denied.

Service connection for tinnitus is denied.

Service connection for migraine headaches is denied.


REMAND

An August 2014 rating decision denied the Veteran's claims seeking entitlement to TDIU as well as compensation under 38 U.S.C.A. § 1151 for pharyngeal tear.  In October 2014, he filed a notice of disagreement with that decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Although a December 2015 letter from the RO acknowledged the Veteran's disagreement with the August 2014 rating decision, a statement of the case (SOC) has not yet been issued in the matter.  Therefore, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

If it has not done so already, the AOJ should issue an appropriate SOC addressing the issues of entitlement to TDIU and compensation under 38 U.S.C.A. § 1151 for pharyngeal tear.  The Veteran should be advised that this matter will be before the Board only if he timely perfects an appeal in the matters by submitting a substantive appeal after the SOC is issued.  If he does so, the matter should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


